DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al. (US 20150234477 A1), referred herein as Abovitz in view of Blanchflower et al. (US 20120263154 A1), referred herein as Blanchflower.
Regarding Claim 1, Abovitz teaches a method for enhancing replay of a dynamic real-world environment on a mobile device, the dynamic real-world environment generated as a three-dimensional model of an environment (Abovitz  [0703] The AR system may render the virtual entertainment or media room with one or more three-dimensional replay or playback tablets; [0462] the map of the object to be analyzed can be enhanced by removing the background image data), the method comprising:
receiving, within a server and from the mobile device, a current location of the mobile device and a request to enhance replay of the dynamic real-world environment (Abovitz  [0309] FIG. 21 illustrates an exemplary method 2100 of interacting with the passable world model. First, the user's individual AR system may detect a location of the user (step 2102); [0310] In another embodiment (not shown), the user may request access to another user's space, prompting the system to access the section of the passable world, and associated parametric information corresponding to the other user);
Abovitz in view of Blanchflower teaches
searching an ARBit database for a plurality of ARBits that each match at least one of a plurality of features identified in the information captured of the environment (Blanchflower [0033] The signature information may then be used by the augmented reality server 515 to identify a corresponding augmented reality stored in the augmented reality database 520. The identified augmented reality may then be retrieved, transmitted to the mobile computing devices 360, 370 and presented within the bounding boxes on the display screens 361, 371 of the mobile computing devices 360, 370; [0034] For some embodiments, the augmented reality database 520 may be configured to store information that is generated using markerless tracking) and based upon the current location of the mobile device, and adding the matched ARBits to an ARBit collection (Abovitz  [0311] Following the above example, based on the known location of the user, the system may draw a radius denoting a physical area around the user that communicates both the position and intended direction of the user (step 2104). Next, the system may retrieve the piece of the passable world based on the anticipated position of the user (step 2106) Next, the system may upload information obtained from the user's environment to the passable world mode (step 2108) and render the passable world model associated with the position of the user (step 2110)); and
sending the ARBit collection to the mobile device for replay within the dynamic real-world environment (Blanchflower [0033] The identified augmented reality may then be retrieved, transmitted to the mobile computing devices 360, 370 and presented within the bounding boxes on the display screens 361, 371 of the mobile computing devices 360, 370. For some embodiments, the GPS information may also be transmitted by the mobile computing device along with the characteristics information. Time information related to when the corresponding image or the video stream is captured may also be transmitted by the mobile computing device. The GPS information and/or time information may be used by the augmented reality server 515 to quickly search for and identify the desired augment reality; [0034] a tracker assigns consistent labels to the tracked objects in different frames of a video. Additionally, depending on a tracking domain, a tracker can also provide object-centric information, such as orientation, area, or shape of an object).
Blanchflower discloses method for implementing shared experiences using mobile computing devices comprises capturing an image of a trigger along with background information associated with the trigger in a video frame using a video camera built into a first mobile computing device, which is analogous to the present patent application. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Abovitz to incorporate teachings of Blanchflower, and applying the process of receiving characteristics information of a real world object, as taught by Blanchflower into the method and system for determining user input based on gesture. 
Doing so would enable multiple users to share an augmented reality in the systems and methods for displaying and interacting with a dynamic real-world environment.

Regarding Claim 3, Abovitz in view of Blanchflower teaches the method of claim 1, and further teaches the ARBit collection differs from a previously generated ARBit collection. corresponding to a previous location ([0705] The three-dimensional replay or playback tablet may even allow a user to add a variation (e.g., different call) that modifies how a previous play being reviewed plays out. For example, the user may specify a variation in a route run by a receiver, or a blocking assignment assigned to a lineman or back. The AR system may use the fundamentals parameters of the actual play, modifying one or more parameters, and then executing a game engine on the parameters to play out a previous play executed in an actual physical game but with the user modification(s)).

Regarding Claim 4, Abovitz in view of Blanchflower teaches the method of claim 1, and further teaches further comprising, prior to the step of sending: determining one or more generic ARBits based upon the current location of the mobile device and adding the generic ARBits to the ARBit collection (Abovitz [0710] The AR system allows users to navigate from virtual space to virtual space. For example, a user may navigate between a virtual office space and a virtual entertainment or media space... The set of virtual spaces may be specific to a user, specific to an entity to which a user belongs, and/or may be system wide or generic to all users).

Regarding Claim 5, Abovitz in view of Blanchflower teaches the method of claim 1, and further teaches wherein: one or more of the matched ARBits and the generic ARBits are embedded within the dynamic real-world environment (Abovitz [0714] The AR system may store a set of virtual rooms or spaces that are logically associated with a specific physical location, physical room or physical space. For example, the AR system may store a mapping between a physical location, physical room or physical space and one or more virtual rooms or spaces. For instance, the AR system may store a mapping between a user's physical living room and a virtual entertainment or media room).

Regarding Claim 6, Abovitz in view of Blanchflower teaches the method of claim 1, and further teaches wherein the dynamic real-world environment was shared via social media or via email (Abovitz [0734] the user may select a social networking application, a Web browsing application, or an electronic mail (email) application from, for example, a virtual work space, while viewing a virtual entertainment or media room or space).

4.	Claim(s) 2 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al. (US 20150234477 A1), referred herein as Abovitz in view of Blanchflower et al. (US 20120263154 A1), referred herein as Blanchflower further in view of Cohen (US 20130272574 A1), referred herein as Cohen.
Regarding Claim 2, Abovitz in view of Blanchflower teaches the method of claim 1, but does not teach claimed limitations herein.
However, Cohen discloses systems and methods of interacting with a virtual space, in which a mobile device is used to electronically capture image data of a real-world object, and the image data is used to identify information related to the real-world object, which is analogous to the present patent application. Cohen teaches wherein: searching the ARBit database for the plurality of ARBits that each match at least one of the plurality of features identified in the information captured of the environment and based upon the current location of the mobile device (Cohen- [0026] In FIG. 1, a first exemplary class of processes 100 includes: step 110 wherein a user captures at least one image of an object using a mobile device; step 120 wherein at least part of the image, or information derived therefrom, or both, is sent via a network to a distal server; step 130 wherein the server recognizes at least one object in the image; and step 140 wherein the server determines some information, based on the identity of the object and other information, such as the current time, the observed state of the object, the location of the user; [0029] In FIG. 2, another class of methods 200 of interacting with a virtual space, comprises: step 210 of using a mobile device to electronically capture image data of a real-world object; step 220 of using the image data to identify information related to the real-world object).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Abovitz to incorporate teachings of Cohen, and applying the virtual object identification according to user’s location, as taught by Cohen into the method for determining user input based on gesture and for implementing shared experiences using mobile computing devices. 
Doing so would increase the amount of interaction the user in a virtual game world in the system and method for displaying and interacting with a dynamic real-world environment.

Regarding Claim 8, Abovitz in view of Blanchflower further in view of Cohen teaches a method for enhancing replay of dynamic real-world environment on a mobile device, the dynamic real-world environment generated as a three-dimensional model of an environment from a previous location and information captured of the environment Abovitz  [0703] The AR system may render the virtual entertainment or media room with one or more three-dimensional replay or playback tablets; [0462] the map of the object to be analyzed can be enhanced by removing the background image data), the method comprising:
The metes and bounds of the rest of the limitations substantially correspond to the claim as set forth in claims 1-3; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 9-12, Abovitz in view of Blanchflower further in view of Cohen teaches the method of claim 8. The metes and bounds of the claims substantially correspond to the claim as set forth in claims 4-6; thus, they are rejected on similar grounds and rationale as their corresponding limitations.

5.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al. (US 20150234477 A1), referred herein as Abovitz in view of Blanchflower et al. (US 20120263154 A1), referred herein as Blanchflower further in view of Zavesky et al. (US 20180335308 A1), referred herein as Zavesky.
Regarding Claim 7, Abovitz in view of Blanchflower teaches the method of claim 1, but does not teach claimed limitations herein.
However, Zavesky discloses a method and system for providing improved navigation through interactive suggestion of improve solutions along a path of waypoints includes receiving in a user device a destination for a user, which is analogous to the present patent application. Zavesky teaches prioritizing selection of one or more ARBits from the ARBit database for including in the ARBit collection based upon historical information collected by the server of how other users are responding to ARBits within their respective ARBit collections (Zavesky [0016] One embodiment is the analysis of previous user waypoints and routes to learn and predict preferences, such as the choice of scenic routes or toll roads or a user preference used to bias waypoint priorities by their type. Another embodiment may couple machine learning with augmented reality to identify and execute actions from user gestures; [0039] Based on the selection by the user, in step 609 the user device 101 receives from the network data associated with a plurality of modified waypoints associated with the parameters for an improved navigation solution. The modified waypoints may be ordered by quickest, closest, most valuable, most social, etc. The modified waypoints may be arbitrarily shuffled or prioritized by user (to be required, skipped, optional). The modified waypoints may be rendered on a map displayed on the user device 101 wherein the map may represent a geographical layer).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Abovitz to incorporate teachings of Zavesky, and applying the items prioritizing mechanism, as taught by Zavesky into the method for determining user input based on gesture and for implementing shared experiences using mobile computing devices. 
Doing so would provide an improved navigation experience by providing additional commerce and social organizations through ephemeral (you're in the neighborhood) and just-in-time (a new event was discovered) in the system and method for displaying and interacting with a dynamic real-world environment.

6.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al. (US 20150234477 A1), referred herein as Abovitz in view of Blanchflower et al. (US 20120263154 A1), referred herein as Blanchflower in view of Cohen (US 20130272574 A1), referred herein as Cohen further in view of Zavesky et al. (US 20180335308 A1), referred herein as Zavesky.
Regarding Claim 13, Abovitz in view of Blanchflower further in view of Cohen teaches the method of claim 8. The metes and bounds of the claims substantially correspond to the claim as set forth in claim 7; thus, they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611